Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following*: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether section 3 of the Communist Control Act of 1954 may be construed as terminating the right of the employers respondents, Communist Party, U. S. A., and Communist Party of New York State, to be “ employers ” within the meaning of the New York Unemployment Insurance Law; whether, if so construed, section 3 of the Communist Control Act of 1954 is a bill of attainder or ex post facto law forbidden by article I (§ 9, cl. 3) of the United States Constitution, or violates the First Amendment or the due process clause of the Fourteenth Amendment to the United States Constitution, or is beyond the constitutional power of Congress to enact, and whether the action of appellant as Industrial Commissioner in suspending the registrations of the employers respondents as employers under the Unemployment Insurance Law denied them due process of law or the equal protection of the laws in violation of the Fourteenth Amendment to the United States Constitution. The Court of Appeals held that section 3 of the Communist Control Act of 1954 as construed by it was constitutional, and that the action of the Industrial Commissioner in no way violated or deprived respondents of their constitutional rights. [See 8 N Y 2d 77.]